Citation Nr: 0805005	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  06-01 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date earlier than February 5, 
2004 for a grant of a total disability evaluation based on 
employability due to service-connected disabilities (TDIU). 


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from February 1959 to 
February 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, wherein the RO granted entitlement to 
TDIU; an effective date of February 5, 2004 was assigned.  
The veteran timely appealed the September 2005 rating action 
to the Board.  

The Board notes that the veteran had been represented by R. 
A. LaPointe, a private attorney who has retired.  In an 
October 2006 letter, the Board informed the veteran of the 
circumstances and notified him of his options, including 
representing himself, appointing a veteran's service 
organization or appointing a different private attorney or 
agent.  As the veteran did not respond to the October 2006 
letter, the Board will resume review of the instant appeal 
without representation.

The Board notes that other issues were developed for 
appellate review, including the issues of entitlement to 
increased ratings for osteoarthritis of the lumbar spine, 
right ankle sprain and mood disorder, evaluated as 10, 20 and 
50 percent disabling, respectively.  At a September 2005 
informal hearing conference with a Decision Review Officer 
(DRO) at the Roanoke, Virginia RO, Mr. LaPointe clarified 
that an award of TDIU satisfied the veteran's appeal as to 
the above-referenced increased rating issues.  Thus, the only 
issue remaining for the Board's appellate consideration, is 
the one listed on the title page.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

The veteran seeks an effective date for the TDIU prior to 
February 5, 2004, on the basis that he has been unemployable 
due to his service-connected disabilities long before that 
time. 

The effective date for an award of a TDIU is based upon 
either the date of receipt of claim, or the date entitlement 
arose.  

A TDIU may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a) (2007).  Where these 
percentage requirements are not met, entitlement to the 
benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  Rating boards 
should submit to the Director, Compensation and Pension 
Service, for extra-schedular consideration all cases of 
veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet the percentage standards 
set forth in paragraph (a) of this section.  38 C.F.R. § 
4.16(b).

In this case, the RO granted entitlement to TDIU, effective 
February 5, 2004, the date the veteran met the schedular 
requirements for a single disability rating of 60 percent for 
TDIU pursuant to 38 C.F.R. § 4.16.  As of that date, the RO 
assigned separate 50 and 10 percent disabling ratings for 
mood disorder due to general medical condition with 
depressive features and osteoarthritis of the lumbar spine 
under Diagnostic Codes 9435 and 5237 (2007), respectively 
(previously rated as a single disability, namely, low back 
condition with psychiatric disorder under Diagnostic Code 
9434 (2007)).  

The Board notes that the only disability ratings in effect 
prior to February 5, 2004, were 50 and 20 percent disability 
ratings assigned to low back condition with psychiatric 
disorder and right ankle sprain, respectively.  Thus, with 
only a combined service-connected evaluation of 60 percent 
from October 9, 1997, the 38 C.F.R. § 4.16 schedular 
requirements for TDIU were not met prior to February 5, 2004.

While the RO did not receive the veteran's claim for TDIU 
until February 11, 2004, the record contains a June 2005 data 
sheet, prepared by the Social Security Administration (SSA), 
showing that the appellant has been in receipt of disability 
benefits since June 1999.  The SSA records provide a 
plausible basis for concluding that the veteran's service-
connected disabilities may have precluded him from following 
a gainful occupation prior to February 5, 2004.  Since the RO 
has not yet made any attempts to acquire the pertinent 
records from the SSA, these records should be obtained and 
associated with the other evidence in the claims files.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all documents pertaining to 
the veteran's receipt of disability 
benefits from the SSA, and then 
associate these documents with his 
claims files.  These records should 
include copies of any decision on the 
claim for disability benefits, as well 
as any medical records used to make the 
determination of entitlement to such 
benefits, any hearing transcripts, etc.  
If these records can not be obtained, 
documentation as to this fact must be 
indicated in the claims files. 

2.  After receiving and associating any 
SSA records with the claims files, the 
RO should refer this case to the 
Director of C & P for a determination 
as to whether the veteran is entitled 
to TDIU in accordance with the 
provisions of 38 C.F.R. § 4.16(b) 
within the year prior to February 5, 
2004.

3.  If the benefit sought remains 
denied, the RO should issue a 
supplemental statement of the case in 
accordance with the applicable laws and 
regulations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

